Citation Nr: 1140609	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbar strain and bilateral sacroilitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from July 1978 to July 1982.  

The record shows that a November 2004 decision by the RO denied, in part, service connection for a low back disability.  In August 2006, the Board granted service connection for lumbar strain and bilateral sacroilitis.  By rating action in March 2007, the RO assigned a 10 percent evaluation, effective from April 12, 2004; the date of receipt of the Veteran's claim.  38 C.F.R. § 3.400(b)(2).  The Veteran expressed dissatisfaction with the rating assigned, giving rise to the current appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue addressed in this decision have been obtained by VA.  

2.  Since service connection was established, the Veteran's low back disability is manifested by pain and limitation of motion to no less than 80 degrees with a combined range of motion greater than 120 degrees, without spasm, guarding, abnormal gait or spinal contour, and no incapacitating episodes; additional functional loss of use due to pain, weakness, fatigability, or incoordination to a degree commensurate with the criteria for a higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for lumbar strain and bilateral sacroilitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5236 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran and his representative were apprised of the rating criteria for his low back disability in the statement of the case promulgated in April 2008.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA twice during the pendency of this appeal.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the most recent VA examination in May 2009.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Low Back Disability

The Veteran contends that he has chronic low back pain and believes that the 10 percent evaluation currently assigned does not adequately reflect the severity of his disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's low back disability is rated 10 percent disabling under Diagnostic Codes (DC) 5237-5236 for sacroiliac injury and weakness.  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).  

Under the General Rating Formula, the regulations provide, in pertinent part, for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under DC 8520, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating, moderate incomplete paralysis is assigned a 20 percent rating, and a 40 percent evaluation is assigned for moderately severe incomplete paralysis.  Complete paralysis is where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or lost.  DC 8520.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

When examined by VA in May 2004, the Veteran complained of chronic low back pain with numbness and weakness radiating into the left lower leg, but no radiating pain.  He reported flare-ups about twice a year lasting a few days to two weeks, and said that he was currently experiencing a flare-up.  The Veteran could walk unlimited distances for an unlimited time, and said that he had no functional impairment during a flare-up, no incapacitating episodes and had not lost any time at work because of his low back disability.  

On examination, the Veteran's posture, gait and range of motion were normal.  Forward flexion was to 90 degrees with extension, right and left lateral flexion and right and left rotation to 30 degrees.  There was no pain on motion and no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or on repetitive movement.  There was no evidence of spasm, weakness, guarding, tenderness, deformities or difficulty walking due to line of vision.  On neurological evaluation, sensation was intact, muscle tone was normal and there was no evidence of atrophy.  Strength was mildly reduced in the left lower extremity at 4/5, and reflexes were 2+ in the lower extremities.  Rectal examination was entirely normal.  A CT scan of the lumbosacral spine showed no evidence of disc herniation.  A conjoined nerve root was seen on the right side at L5-S1, with bilateral sacroilitis, slightly more on the left.  The diagnoses included lumbar strain with no functional loss and bilateral sacroilitis.  

Private medical records showed that the Veteran was treated for back problems on several occasions in May and June 2004.  When seen in May 2004, the Veteran reported a history of intermittent low back pain which had worsened the previous week and reached the point where he could not play basketball.  The clinical findings were not significantly different from the VA examination and showed some paraspinous tenderness on the right, normal heel-toe walk, and negative straight leg raising.  The Veteran could bend and touch his toes with some guarding but had a negative Gower's sign.  X-ray studies showed degenerative spondylosis of the lumbar spine.  

When examined by VA in May 2009, the Veteran reported constant mild to moderate burning type pain in his lower left back area that was non-radiating, and numbness in the right great toe.  The Veteran denied any flare-up, fatigue, bowel or bladder problems, paresthesias, leg or foot weakness, or incapacitating episodes and said that he could walk a quarter mile.  On examination, his gait was normal and there was no evidence of kyphosis, listing, lumbar flattening, lordosis or scoliosis.  There were no spasms, atrophy, guarding, tenderness or weakness.  Deep tendon reflexes and strength were normal and sensation was intact in the lower extremities.  Forward flexion was to 80 degrees and extension, right and left lateral flexion and right and left rotation was to 30 degrees with pain on motion.  There was no additional limitation of motion on repetitive movement.  X-ray studies revealed normal lumbar lordosis, the vertebral and intervertebral disc spaces and posterior elements were normal, and there was no evidence of fracture or dislocation.  The radiologist commented that there appeared to be an abnormal line of weight bearing and an elevated Ferguson's lumbosacral angle that may indicate lumbosacral instability.  The diagnoses including lumbosacral instability and lumbar strain.  The examiner indicated that the Veteran's low back disability had a moderate effect on chores and exercise and mild effect on shopping.  

In this case, the objective medical evidence of record shows that the Veteran has good range of motion of the lumbar spine, no muscle spasm, atrophy, or neurological symptoms.  While the Veteran had mild weakness and reported numbness in his left leg on initial VA examination in May 2004, he neither complained of or was shown to have any neurological abnormalities of the lower extremities when examined in May 2009.  As to his subjective complaint of numbness in his right great toe on the recent VA examination, there was no objective evidence of any neurological deficits or sensory impairment in either lower extremity on examination.  Additionally, limitation of forward flexion of the thoracolumbar spine was to no less than 80 degrees with the most severe combined range of motion to no less than 230 degrees (May 2009 VA examination).  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's lumbar spine disability equates to no more than a 10 percent evaluation.  

The evidence does not show, nor does the Veteran claim to have had any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the pendency of this appeal.  Other than chronic pain, the objective medical evidence does not show any neurological impairment or bowel or bladder problems.  Thus, a rating in excess of 10 percent based on incapacitating episodes is not warranted.  

The Board has also considered whether a separate neurologic evaluation is warranted.  In this regard, there was no evidence of any associated weakness, sensory loss, or muscle atrophy in his back or lower extremities on the most recent VA examination in May 2009, or reported on any of the private treatment records during the pendency of this appeal.  While the Veteran was shown to have some mild weakness in the left lower extremity when examined by VA in 2004, it appears that this was an acute symptom which resolved, as he has neither complained of or was shown to have any weakness since that examination.  Based on the clinical and diagnostic evidence of record, the Board does not find that the evidence shows clinically significant symptoms compatible with sciatic neuropathy associated with the Veteran's lower back at any time during the pendency of this appeal.  Therefore, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the lumbosacral spine discussed above.  38 C.F.R. § 4.124a; DCs 8520, 8620, 8720.  As such, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's low back disability would not result in a higher rating.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

In this regard, the Board observes that under the Rating Schedule, the general rating formula provides that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for an evaluation in excess of 10 percent.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011) (holding that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.)  

Moreover, the question of functional loss due to pain and other related factors was specifically addressed by the VA examiners in May 2005 and 2009.  Although the Veteran had pain and decreased motion of the thoracolumbar spine on the most recent VA examination, the examiner reported that there was no additional functional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance, including with repetitive use.  In addition, there is no evidence of muscle spasm, weakness, or atrophy.  In light of the clinical findings of record, the Board finds that an increased evaluation for the low back disability based on additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance, is not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his low back disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent.  Accordingly, the Board finds that the 10 percent evaluation assigned for the lumbar spine disability accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher rating.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board notes that the Veteran does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected low back disability, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  

Moreover, the Board finds that the manifestations of the Veteran's low back disability are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran reported that he was not working when examined by VA in May 2009, he has not he alleged that he was unable to work because of his low back disability.  Likewise, the May 2009 VA examiner indicated the disability would have only a moderate effect on exercise or chores.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

ORDER

An increased rating for lumbar strain and bilateral sacroilitis is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


